Citation Nr: 9902695	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-30 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Whether the appellant has basic eligibility for 
Dependents Educational Assistance under Chapter 35, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to July 
1972.  He died in December 1996.  The appellant is the 
veterans surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran died in December 1996 due to myocardial 
infarct, due to or as a consequence of coronary artery 
occlusion, due to or as a consequence of coronary artery 
atherosclerosis.  

3.  At the time of his death, the veteran was service 
connected for chronic back pain with arthritis, post-
traumatic stress disorder (PTSD), and residuals of a gunshot 
wound to the left leg.  

4.  Coronary artery disease and myocardial infarct were not 
shown during the veteran's active military service or within 
one year following separation, and were not shown to have 
been otherwise related to service.

5.  The veteran's service-connected disabilities were not a 
significant factor in causing or contributing to his death.  


CONCLUSIONS OF LAW

1.  Coronary artery disease and myocardial infarct were not 
incurred in or aggravated by the veteran's active service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

2.  The veteran's death was not caused by or substantially or 
materially contributed to by disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.312 (1998).

3.  The requirements for payment of Chapter 35 Dependents 
Educational Assistance benefits have not been met.  38 
U.S.C.A. §§ 3501, 3510, 5107 (West 1991); 38 C.F.R. § 3.807 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant asserts that the veteran suffered from severe 
PTSD which caused him to suffer a fatal heart attack in June 
1996.  She alleges that his alcoholism was related to PTSD, 
explaining that he had to drink alcohol in order to relax and 
forget the horror of his Vietnam service.  The appellant 
urges that the veterans heart was weakened by medication for 
PTSD and other service-connected conditions.  Therefore, the 
appellant seeks service connection for the cause of the 
veterans death.  

Preliminarily, the Board notes that the appellant has 
submitted a claim that is plausible, capable of 
substantiation or meritorious on its own and thus well-
grounded.  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Board is also satisfied that 
the RO has obtained all evidence necessary for an equitable 
disposition of this appeal, and that all relevant facts have 
been fully developed.  

With respect to a claim for service connection for the cause 
of the veterans death, there must be a disorder incurred in 
or aggravated by military service which either caused or 
contributed substantially or materially to cause the 
veterans death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. 
§ 3.312 (1998).  A service-connected disorder is one which 
was incurred in or aggravated by active service, or in the 
case of certain heart diseases, one which was demonstrated to 
a compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

At the time of his death, the veteran was service-connected 
for chronic back pain with arthritis, PTSD, and residuals of 
a gunshot wound to the left leg.  VA treatment records show 
that he was taking medications for these conditions in the 
months prior to his death.  He had attempted inpatient 
substance abuse detoxification on two occasions in 1996 at VA 
facilities but voluntarily left without completing either 
program.  

The death certificate shows that the veteran died in December 
1996 due to myocardial infarct, due to or as a consequence of 
coronary artery occlusion, due to or as a consequence of 
coronary artery atherosclerosis.  Other significant 
conditions listed by the coroner as contributing to death but 
not resulting in the underlying causes of death include PTSD, 
anxiety, depression, allergies, hypertension, arthritis and 
alcoholism.  No autopsy was performed.  

When asked to clarify his findings as they related to PTSD as 
reflected on the death certificate, the coroner explained 
that he knew nothing of the veterans clinical background and 
that his knowledge of the veteran was gleaned from viewing 
the veterans medicine bottles at the veterans home on the 
day of death and speaking with the appellant.  The coroner 
explained that any conclusions he made regarding PTSD and the 
veterans death would be pure conjecture.  However, he added 
that some sort of causal relationship was quite likely.  

In April 1998, two VA doctors, a specialist in coronary 
artery disease and a psychiatrist, reviewed the claims folder 
and each opined that there was no relationship between PTSD 
or PTSD medication and the veterans death.  

The Board notes that the veterans underlying heart disease 
did not manifest until many years after service.  As such, 
the Board must determine whether any of the veterans 
service-connected disabilities caused or contributed 
substantially or materially to cause the veterans death.  As 
there is no suggestion, either in the record or in the 
appellants assertions, that service-connected disabilities 
other than PTSD led to the veterans death, the Board will 
proceed to the contention regarding PTSD.  

Although the statement from the coroner has been considered 
adequate to well-ground the appellants claim, the Board 
observes the statement to be mere conjecture, as noted by the 
coroner himself.  The statement is not based on first hand 
knowledge of the veteran's PTSD, rather it is based largely 
on the appellant's account of the veterans medical history.  
Such a bare transcription of a lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Moreover, the statement is 
internally inconsistent in that the doctor admits to a lack 
of knowledge about the veterans condition, indicates that 
any opinion he could render as to etiology would be 
tantamount to speculation, and then proceeds to render a 
rather strong opinion on that very matter.  Consequently, 
this opinion is accorded minimal probative weight.  

The Board finds the VA doctors opinions to be well-supported 
and not inconsistent with the rest of the record.  For these 
reasons, the VA opinions are entitled to greater probative 
weight.  The Board accepts the conclusion that neither PTSD 
nor PTSD medication caused or contributed substantially or 
materially to cause the veterans death.   

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b) in determining whether there is an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim, in which case a 
reasonable doubt arises regarding the degree of disability, 
which must be resolved in favor of the veteran.  Reasonable 
doubt is defined by this section as substantial doubt and one 
within the range of probability, as distinguished from pure 
speculation or remote possibility.  Section 5107(b) expressly 
provides that the benefit of the doubt rule must be applied 
only when the evidence is in relative equipoise.  Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994);  Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in an "approximate balance".  See 
Bucklinger v. Brown, 5 Vet. App. 435, 439 (1993).  The Board 
is of the opinion that there is no approximate balance of 
positive and negative evidence in this case; that the fair 
preponderance of the evidence negates any reasonable doubt 
and disproves the appellant's request for service connection 
for the cause of the veteran's death.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete the 
application for service connection for the cause of the 
veterans death and the reasons for which the claim failed.  


II.  Chapter 35 Benefits

Educational benefits under Chapter 35, Title 38, United 
States Code, may be paid to the surviving spouse of a veteran 
who died of a service-connected disability.  38 U.S.C.A § 
3501; 38 C.F.R. § 3.807.  In this case, since service 
connection has not been established for the cause of the 
veterans death, it follows that the appellant is not 
entitled to Chapter 35 eligibility.  Where the law and not 
the evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.  

As service connection for the cause of the veterans death 
has not been established, Dependents Educational Assistance 
under Chapter 35, Title 38, United States Code is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
